NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
                                  Fed. R. App. P. 32.1




              United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                 Submitted June 4, 20121
                                  Decided June 18, 2012

                                          Before

                           WILLIAM J. BAUER, Circuit Judge

                             JOEL M. FLAUM, Circuit Judge

                             DIANE P. WOOD, Circuit Judge

No. 12-1371
                                                   Appeal from the United States District
UNITED STATES OF AMERICA,                          Court for the Central District of Illinois.
     Plaintiff-Appellee,
                                                   No. 02-20049
       v.
                                                   Michael P. McCuskey,
TERRENCE WASHINGTON,                               Judge.
     Defendant-Appellant.

                                        ORDER

      In 2002, Terrence Washington pleaded guilty to possession of 500 grams or more of
cocaine with intent to distribute. The district court calculated his offense level to be 38


      1
        This appeal has been determined to be successive pursuant to Seventh Circuit
Internal Operating Procedure 6(b). After examining the briefs and record, we have
concluded that oral argument is unnecessary. Thus, the appeal is submitted on the briefs
and record. See FED . R. APP. P. 34(a)(2)(C).
No. 12-1371                                                                        Page 2



under USSG § 2D1.1 and sentenced Washington to 420 months’ imprisonment. In 2008,
Washington filed a motion to modify his sentence pursuant to 18 U.S.C. § 3582(c)(2) on the
basis of Amendment 706 to the Sentencing Guidelines. The district court agreed that
Amendment 706 lowered Washington’s offense level by two, to 36, and resentenced him
to 364 months’ imprisonment. Washington appealed on the ground that the court should
have reduced the sentence even more. But because § 3582(c)(2) does not authorize the
district court to conduct a full resentencing, we affirmed. No. 08-3648 (Apr. 3, 2009).

       Washington has again filed a motion to reduce his sentence under § 3582(c)(2), this
time relying on Amendment 750 to the Sentencing Guidelines. But as the district court
concluded, Washington’s offense level calculation under Amendment 750 is still 36. He is
thus not eligible for any further reduction in his sentence.

      Accordingly, the judgment of the district court denying Washington’s motion for
a reduced sentence is AFFIRMED .